DETAILED ACTION
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim recites wherein “the tank with the attached electrode pad is used as a capacitor…” However, the claim goes on to recite that a first capacitance is determined “before attachment…” First, from the claim, it is not clear as to what the claimed attachment refers. That is, the claim does not specify the attachment of the tank but rather simply states “determines the first capacitance before attachment to the image recording apparatus.” Furthermore, if the tank itself is used as the capacitor, it is not clear how a first capacitance would be detected when there is no tank attached.   
Moreover, the use of the term “the first capacitance” throughout the claim is ambiguous. Examiner understands that the intent is for the claimed capacitance to reflect sensed capacitance at the capacitor, made up of the electrode and the tank, at certain moments in time. However, the actual values of capacitance change with liquid level, and thus to refer several times in the claim simply to “the first capacitance” when that capacitance is in fact not the same capacitance renders the claim indefinite. Applicant might consider changing the language to reflect the claimed first capacitance as a reading at the first capacitor. The claimed term “the determined first capacitance” is thus also unclear and lacks antecedent basis as well.
Because claims 2-11 depend from claim 1, they are also rejected on this basis.  

Claim 5 is rejected for reasons similar to that of claims 1 and 12 above. Specifically, the term “second capacitance” is used repeatedly, but because that second capacitance can have any number of values, it cannot be said to be a single “second capacitance.” As above, maybe it should be reflected that the capacitance is actually a reading at a capacitor. Because claims 6 and 7 depend from claim 5, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lester et al. (9,079,414) in view of Soto et al. (6,014,029) and Nicholson, III et al. (2012/0306974).

 	Regarding claims 1 and 12, Lester teaches a liquid surface detector attached to an image forming apparatus and a method for controlling such a liquid surface detector, the detector comprising: 
an electrode pad (fig. 4, item 6) attached to an outer side surface of a tank item for containing liquid disposed in the image forming apparatus (compare figs. 1-4); 
a detection control circuit that determines a liquid surface value as a value indicating a liquid surface level height in a direction of the electrode pad using a capacitance of the tank used as a capacitor (col. 4, lines 10-34). 
Lester does not teach a coil connected to the electrode pad, the coil being a part of a first resonance circuit; a detection control circuit that senses a resonance frequency of the first resonance circuit in which the tank with the attached electrode pad is used as a capacitor, and determines a first capacitance as a capacitance of the first resonance circuit on the basis of the sensed resonance frequency. Soto teaches this (Soto, cols. 5-6, lines 38-42, see fig. 3, Note coil 34, sensor 12 with sensing capacitor. Note that the value of the capacitance is solved for based on the obtained resonance frequency of the resonance circuit including inductor 34). It would have been obvious to use a single-capacitor sensor with a resonance circuit as a sensing mechanism, as disclosed by Soto, instead of the multi-capacitor multiplexing frequency sensor disclose by Lester because doing so would allow for a simpler sensing mechanism requiring less parts and a less complicated arrangement of components. 
(Note that the combination would result in an external electrode sensor using the outer surface of the tank as a capacitor, as disclosed by Lester, while only determining a single capacitance of the tank by use of a resonator, as disclosed by Soto).
Lester in view of Soto does not teach a calibration routine. Nicholson teaches
a memory (Nicholson, fig. 5, item 320) for storing an initial value in a nonvolatile manner; and 
when storing the initial value in the memory, the detection control circuit determines the first capacitance before filling a tank with liquid (Nicholson, fig. 5, S310), and the memory stores the determined first capacitance as the initial value (Nicholson, fig. 5, S320), 
when storing an error value in the memory, the detection control circuit determines the first capacitance after filling of the tank with liquid (Nicholson, fig. 5, S340), and the memory stores the error value based on a difference between the initial value and the first capacitance determined after attachment to the image forming apparatus (Nicholson, fig. 5, item S350, [0034], note that the error value of 10 is stored based on the difference in capacities between the empty and full tanks), and 
when determining a liquid amount present in the tank, the detection control circuit determines the first capacitance, determines a first corrected capacitance by subtracting the error value from the determined first capacitance, and determines the liquid amount on the basis of the first corrected capacitance and the initial value (Nicholson, fig. 5, [0034]).
Note that, upon combination of the references, the resultant device would detect capacitance before attachment of the tank, after the attachment of the tank, and those detected capacitances would be used to determine a level of a surface of the liquid in the tank.
(Examiner is aware that Nicholson does not teach the same type of capacitive sensor disclosed by either of the other references. Nicholson has been incorporated only to teach a capacitive sensor being used to calibrate an ink amount/surface level monitoring technique of an inkjet printer).
Regarding apparatus claim 1, it should be noted that, according to MPEP 2114, the manner of operating a device does not distinguish differentiate an apparatus claim from the prior art, and apparatus claims cover what a device is, not what a device does. Here, several limitations are functional in nature so that they are not included in what the device is but rather only in what the device does.   
 	Regarding claim 2, Lester in view of Soto and Nicholson teaches the liquid surface detector according to claim 1, further comprising one detecting circuit board (Nicholson, see fig. 3), wherein the detecting circuit board includes the memory (Nicholson, see fig. 3), the detection control circuit, and the coil, and is connected to the electrode pad via a signal line (Nicholson, see fig. 3, see 112 rejection). 	Regarding claim 3, Lester in view of Soto and Nicholson teaches the liquid surface detector according to claim 1, wherein the memory stores an initial empty value and an initial upper end value as the initial value, the initial empty value is a value obtained by measurement before attachment to the image forming apparatus, and is the first capacitance with no liquid (Nicholson, see fig. 3), the initial upper end value is a value obtained by measurement before attachment to the image forming apparatus, and is the first capacitance when the liquid surface height is the same as the upper end height of the electrode pad (see 112 rejection regarding what actually constitutes the capacitor), and when A represents the first corrected capacitance, B represents the initial empty value, and C represents the initial upper end value, then the detection control circuit performs calculation of (A-B)/(C-B), so as to determine the liquid surface level value (see 112 rejection). 	Regarding claim 4, Lester in view of Soto and Nicholson teaches liquid surface detector according to claim 1, wherein the memory stores an initial empty value, the initial empty value is a value obtained by measurement before attachment to the image forming apparatus, and is the first capacitance with no liquid, and the detection control circuit determines the error value by subtracting the initial empty value from the first capacitance with no liquid obtained after attachment to the image forming apparatus (Nicholson, see fig. 3, [0034]).
Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lester in view of Soto and Nicholson as applied to claim 1 above, and further in view of Dennhardt (4,506,709).

Regarding claim 5, Lester in view of Soto and Nicholson teaches liquid surface detector according to claim 1. Lester in view of Soto and Nicholson does not teach a second resonance circuit, which is connected to the detection control circuit but is not connected to the electrode pad, and includes a capacitor, wherein the detection control circuit senses a resonance frequency of the second resonance circuit, and determines a second capacitance as a capacitance of the second resonance circuit on the basis of the sensed resonance frequency of the second resonance circuit, the memory stores a temperature compensating capacitance in a nonvolatile manner, when storing the temperature compensating capacitance in the memory, the detection control circuit determines the second capacitance before attachment to the image forming apparatus, and the memory stores the determined second capacitance as the temperature compensating capacitance, when determining the liquid surface level value, the detection control circuit determines the second capacitance after attachment to the image forming apparatus, performs a predetermined calculation on the basis of the temperature compensating capacitance and the second capacitance determined after attachment to the image forming apparatus, so as to determine the second corrected capacitance obtained by correcting the first corrected capacitance, and determines the liquid surface level value on the basis of the second corrected capacitance and the initial value. Dennhardt teaches this (Dennhardt, see fig. 1, col. 6, lines 4-44) (see 112 rejection). 	Regarding claim 6, Lester in view of Soto, Nicholson and Dennhardt teaches liquid surface detector according to claim 5, further comprising a detecting circuit board, wherein the detecting circuit board includes the memory, the detection control circuit, the coil, and the second resonance circuit, and is connected to the electrode pad via a signal line (Nicholson, see fig. 3, see 112 rejection). 	Regarding claim 9, Lester in view of Soto and Nicholson teaches an image forming apparatus comprising: the liquid surface detector according to claim 1 (see claim 1 rejection); and an image former for printing based on the liquid, wherein the liquid is ink, and the tank is a container for containing the ink (Lester, col. 1, lines 13-28). 	Regarding claim 10, Lester in view of Soto and Nicholson teaches image forming apparatus according to claim 9, further comprising a notification unit (Lester, col. 1, lines 32-50) for performing notification based on the liquid surface level value, wherein the notification unit is either a display panel or a communication circuit, or is both of them, and when the liquid surface level value is a predetermined first threshold value or more, the notification unit performs notification of a first message indicating that the tank should be replaced (Lester, col. 1, lines 32-50). 	Regarding claim 11, Lester in view of Soto and Nicholson teaches image forming apparatus according to claim 10, wherein when the liquid surface level value is less than the first threshold value but is more than or equal to a predetermined second threshold value, the notification unit performs notification of a second message indicating that the tank should be replaced or that the time for replacement is close (Lester, col. 1, lines 32-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853